While I join in the order denying a rehearing in this case, I am not in accord with the opinion denying it.
When a rehearing has been petitioned for and is denied, nothing is to be gained by adding anything to the order denying it unless the decision is to be, modified or clarified. In this case, there is no necessity for an opinion on petition for rehearing.
The nature of the duties of an attorney-at-law are such that a final decision against his client may, at times, so irritate him as to cause him to incorporate statements in his petition for rehearing which he would not use otherwise. The courts should be careful, when this occurs, to avoid perpetuating any feeling of resentment which its decision may have implanted in the mind of counsel. Nothing a court can say, in denying a petition for rehearing, will convince a lawyer he should have lost the lawsuit. The use of caustic language in the petition will not convince the court its decision was wrong, if that end cannot be accomplished by milder means. Controversies between court and counsel can bear nothing but bitter fruit. Therefore, I am not in accord with the opinion on petition for rehearing and, particularly, with the last paragraph of it.
The bench and bar, as well as other people, would do well to heed the sage advice of Will Carleton, in "The First Settler's Story":
  "Boys flying kites haul in their white-winged birds; You can't do that way when you're flying words.
'Careful with fire,' is good advice, we know: *Page 87 
'Careful with words,' is ten times doubly so.
  Thoughts unexpressed may sometimes fall back dead; But God himself can't kill them when they're said!"
(Farm Festivals, p. 18.)